Name: Council Regulation (EC) No 3293/94 of 19 December 1994 fixing, for 1995, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of Portugal in waters falling under the sovereignty or within the jurisdiction of Member States, apart from Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  environmental policy;  fisheries
 Date Published: nan

 30. 12. 94 Official Journal of the European Communities No L 341 /5 COUNCIL REGULATION (EC) No 3293/94 of 19 December 1994 fixing, for 1995, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of Portugal in waters falling under the sovereignty or within the jurisdiction of Member States, apart from Spain and Portugal THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 349 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 349 of the Act of Accession, it is for the Council to decide on the fishing possibilities and the corresponding number of Portuguese vessels authorized to fish in the waters referred to in paragraph 1 of that Article ; Whereas it is therefore necessary to establish principles and certain procedures at Community level so that each Member State can ensure the management of the fishing activities of vessels flying its flag ; Whereas, pursuant to Article 349 (2), fishing possibilities for catches of blue whiting and horse mackerel are granted to Portuguese vessels ; whereas the number of these vessels and the procedures for their access and control should be fixed annually ; Whereas fishing possibilities for species not subject to the system of total allowable catches and the corresponding number of vessels should be determined on the basis of the situation of Portuguese fishing activities in the waters of the Member States apart from Spain for the period prior to accession ; whereas there is a need to ensure the conservation of stocks taking into account the limits imposed on fishing for similar species in Portuguese waters by vessels of a Member State other than Spain ; Whereas the specific conditions governing the fishing activities referred to in Article 349 of the Act of Accession should be laid down ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Regu ­ lation (EEC) No 2847/93 (1), as well as to the specific detailed rules drawn up in accordance with the second subparagraph of Article 349 (5) of the Act of Accession, HAS ADOPTED THIS REGULATION : Article 1 The number of vessels flying the flag of Portugal autho ­ rized to fish in waters falling under the sovereignty or within the jurisdiction of another Member State, other than Spain and Portugal, as provided for in Article 349 of the Act of Accession, the procedures for access and the catch possibilities for certain species shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1995. It shall be applicable until 31 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1994. For the Council The President BORCHERX (') OJ No L 261 , 20. 10 . 1993, p. 1 . No L 341 /6 30. 12. 94Official Journal of the European Communities ANNEX PORTUGAL  EC Species Quantity(t) Authorized fishing gear Total number of vessels Period of fishing authorization ICES zone Blue whiting 3 000 V b, VI, VII, Pelagic 5 (3) Year round (Micromesistius poutassou) VIII a, b, d (') (2) trawl 2 (4) Horse mackerel 3 000 V b, VI, VII, Pelagic 6 (3) Year round (Trachurus trachurus) VIII a, b, d (')(2) trawl 4 (4) Thunhidae unlimited Vb, VI, VII, All unlimited Year round VIII a, b, d (')(2) except gill-nets (') Except for the zone to the south of latitude 56 30' North, to the east of longitude 12 ° West and to the north of latitude 50 ° 30' North. Q Waters falling under the sovereignty and within the jurisdiction of Member States of the Community, other than Spain and Portugal. (3) Total number (basic list) of standard Portuguese vessels ; standard vessel means a vessel having a brake horsepower equal to 700 horsepower (BHP). The conversion rates for vessels having a different engine power are the same as those defined in Article 158 (2) of the Act of Accession. (*) Total number of Portuguese vessels authorized to carry out fishing activities simultaneously (periodic list).